Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.786 Filed 08/13/21 Page 1 of 13




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 T. Petronykoriak,

                         Plaintiff,     Case No. 19-cv-10784

 v.                                     Judith E. Levy
                                        United States District Judge
 Equifax Information Services LLC
 et al.,                                Mag. Judge David R. Grand

                      Defendants.
 ________________________________/

   OPINION AND ORDER GRANTING DEFENDANT TRANS
 UNION, LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                         [110]

      Plaintiff T. Petronykoriak (“Petronykoriak”) filed this action in

Wayne County Circuit Court on February 12, 2019, alleging various

federal statutory and state law tort claims based on allegedly false

information on his credit report. Defendant Equifax Information Services

LLC timely removed the case to federal court on March 15, 2019. (ECF

No. 1-1, PageID.1.) On October 2, 2020, Defendant Trans Union, LLC

(“Trans Union”) filed a motion for partial summary judgment as to

Petronykoriak’s Fair Credit Reporting Act (FCRA) and state law tort

claims. (ECF No. 110.) Petronykoriak filed an untimely response on
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.787 Filed 08/13/21 Page 2 of 13




November 30, 2020. (ECF No. 112.) Trans Union replied on December 9,

2020. (ECF No. 113.)

        For the following reasons, Trans Union’s motion is GRANTED in

its entirety. Plaintiff’s state law tort claims, as well as his claims under

the Fair Credit Reporting Act, are DISMISSED as to Trans Union.

Remaining in this case is Petronykoriak’s claim against Trans Union

under the Fair Credit Billing Act (FCBA), which Trans Union did not

address in its motion for summary judgment.

   I.     Background

        Petronykoriak brings eleven causes of action against seventeen

named Defendants arising from the allegedly false information reported

by Defendants Equifax, Trans Union, and Experian. (ECF No. 1-2,

PageID.13.) These claims appear to arise out of Petronykoriak’s assertion

that his “credit was excellent,” but that he was unable to obtain a credit

card and loan due to false information on his credit report that was

distributed by credit reporters despite Petronykoriak’s attempts to have

the misinformation corrected. (Id. at PageID.13.)

        Petronykoriak alleges that “ALL Defendants,” including Trans

Union, failed to take action to correct false consumer reports; failed to


                                      2
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.788 Filed 08/13/21 Page 3 of 13




adopt procedures to assure reports were accurate; and disseminated false

information about plaintiff, despite the fact that Defendants “were

notified of the errors and disputes.” (ECF No. 1, PageID.16–17.)

Petronykoriak argues that Trans Union’s actions violated various federal

statutes, including the FCRA and FCBA. Petronykoriak brings

additional counts against Trans Union under various state tort law

theories, including negligence, defamation, “malicious use of a

telephone,” and harassment.1

      Petronykoriak and Trans Union have a storied litigation history.

After Petronykoriak sued Trans Union multiple times regarding alleged

misuse of Petronykoriak’s credit file, the parties executed a contract in

May 2018 providing that “Trans Union may suppress [Petronykoriak’s]

Trans Union credit file . . . and [Petronykoriak] agrees that the

suppression of his Trans Union credit file, or any resulting consequence

thereof, will not provide the basis for any future claims against Trans

Union.” (ECF No. 40-1, PageID.378.) The parties further agreed that


      1The complaint includes duplicative state law claims. For instance, counts one
and eight are listed as negligence, counts two and eleven are listed as defamation,
and counts seven and ten are listed as harassment. Because all counts appear to arise
from the same set of facts, the Court will not address each duplicative count
separately.
                                         3
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.789 Filed 08/13/21 Page 4 of 13




“Trans Union may recover any and all reasonable attorney[] fees, costs,

and expenses incurred in enforcing any term of this Agreement or for

breach thereof in addition to any other damages to which Trans Union

may be entitled.” (Id. at PageID.379.) In a previous Opinion and Order in

this case, the Court granted Trans Union’s counterclaim against

Petronykoriak on the basis that “this [current] lawsuit constitutes a clear

breach of the contract’s terms.” (ECF No. 103, PageID.643.)

      Trans Union provided a copy of the May 2018 contract in which the

parties expressly agreed that Trans Union would suppress—meaning

delete—Petronykoriak’s existing credit file.2 (ECF No. 40-1, PageID.378.)

Trans Union additionally provided an affidavit from Donald Wagner, who

is a “Representative III in [Trans Union’s] Litigation Support

department,” attesting that Trans Union suppressed Petronykoriak’s

credit file on May 25, 2018, that thereafter Petronykoriak “never

contacted Trans Union to dispute any information related to his credit

file,” and that Trans Union “did not provide any third party with




      2 (See ECF No. 110-2, PageID.701 (“The term ‘suppression’ under Trans Union
Standard Operating Procedures means deletion. Suppression of a credit file is when
Trans Union no longer maintains a consumer’s credit file and it is removed from
circulation.”).)
                                        4
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.790 Filed 08/13/21 Page 5 of 13




Plaintiff’s consumer report after May 21, 2018.” (ECF No. 110-2,

PageID.701-702.)

      Trans Union provided a proof of service demonstrating that, on

February 19, 2020—after the parties filed their Rule 26(f) discovery plan

on January 30, 2020—Trans Union served Petronykoriak with its First

Set of Interrogatories, First Set of Requests For Production of

Documents, and First Set of Requests for Admission. (ECF No. 110-5,

PageID.732.) Petronykoriak, in his untimely response to Trans Union’s

motion for summary judgment, “freely admits to not having answered”

them. (ECF No. 112, PageId.746.) As a matter of law, Petronykoriak has

thereby admitted the following for the purpose of this motion for

summary judgment3:

      No. 4: “[I am] not aware of and have no evidence that any
      Trans Union employee ever misrepresented anything to
      [me]”;
      No 5: “[I am] not aware of and have no evidence that any trans
      Union employee ever concealed anything from [me]”;
      No 7: “No creditor has told [me] that [I was] denied credit or
      had terms changed based on a consumer report from Trans
      Union”;

      3 See Fed. R. Civ. P. 36(a)(3) (“A matter is admitted unless [the party to whom
the request is directed answers or objects to the request for admission] within 30 days
after being served.”) Petronykoriak has not answered or objected to the requests for
admission.
                                          5
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.791 Filed 08/13/21 Page 6 of 13




         No 8: “No creditor has told [me] that [I was] denied credit or
         had terms changed based on information [I] claim is
         inaccurate on a consumer report from Trans Union”;
         No 9: “[I] never had any oral communications with anyone at
         Trans Union”;
         No 10: “[I] never had any written communications with Trans
         Union”;
         No 13: “No one at Trans Union made a false statement to
         [me]”;
         No 26 “[P]rior to filing the Complaint in this case, all allegedly
         inaccurate information Trans Union had reported with
         respect to [me] had been corrected”;
         No 27: “[I] have not suffered any emotional distress,
         humiliation, embarrassment or mental anguish as a result of
         Trans Union’s conduct”; and
         No 28: “[I] have not suffered any out-of-pocket loss as a result
         of any inaccurate information Trans Union has reported with
         respect to [me].”

(ECF No. 110-5.)

   II.      Legal Standard

         Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). While it is the movant’s burden to


                                         6
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.792 Filed 08/13/21 Page 7 of 13




identify those portions of the pleadings “which [it] believes demonstrate

the absence of a genuine issue of material fact,” the burden then shifts to

the non-movant to “set forth specific facts showing that there is a genuine

issue for trial,” even “go[ing] beyond the pleadings” if necessary. Pearce

v. Faurecia Exhaust Sys., 529 Fed. Appx. 454, 457 (6th Cir. 2013) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The Court “views the

evidence, all facts, and any inferences that may be drawn from the facts

in the light most favorable to the nonmoving party.” Pure Tech Sys., Inc.

v. Mt. Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing

Skousen v. Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

   III. Analysis

      Petronykoriak has failed to provide any evidence of a material

dispute in this case and has admitted to all of Trans Union’s Rule 36

requests to admit. The combined weight of these facts establish, for the

purpose of this motion, that Trans Union did not maintain a credit file on

Petronykoriak’s behalf and that Petronykoriak suffered no emotional,

financial, or other material harm as a result of Trans Union’s actions.

Trans Union is entitled to summary judgment on the FCRA and all state

law claims.


                                      7
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.793 Filed 08/13/21 Page 8 of 13




         A. Fair Credit Reporting Act Claims

      Consumers may bring a cause of action under the FCRA against

any “‘person who is negligent in failing to comply with any requirement .

. . imposed with respect to any consumer under the act.” Boggio v. USAA

Fed. Sav. Bank, 696 F.3d 611, 615 (6th Cir. 2012) (quoting 15 U.S.C. §

1681o). Petronykoriak specifically accuses Trans Union of violating three

procedural provisions of the FCRA: § 1681(e)(b), § 1681s-2(b), and §

1681i(a).

      Section 1681(e)(b) provides that, “[w]henever a consumer reporting

agency prepares a consumer report it shall follow reasonable procedures

to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” 15 U.S.C. § 1681(e)(b).

Petronykoriak alleges that Trans Union violated § 1681e[b] by failing to

“adopt and follow ‘reasonable procedures’ to assure the maximum

possible accuracy of Plaintiff’s consumer credit and other personal

information.” (ECF No. 1-1, PageID.20.)

      Section 1681s-2(b) describes the “[d]uties of furnishers of

information upon notice of dispute,” and mandates the procedures by

which credit report furnishers must respond to notice of a dispute “with


                                      8
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.794 Filed 08/13/21 Page 9 of 13




regard to the completeness or accuracy of any information provided by a

person to a consumer reporting agency.” 15 U.S.C. § 1681s-2(b).

Petronykoriak alleges that Trans Union violated § 1681s-2(b) by failing

to respond or otherwise acknowledge Petronykoriak’s disputes, as well as

by failing to conduct an investigation into them. (ECF No. 1-1,

PageID.19.)

      Section 1681i(a) governs “reinvestigations of disputed information,”

and provides procedures for disputes regarding the completeness or

accuracy of items within a consumer’s credit file. 15 U.S.C. § 1681(i)(a).

Petronykoriak accuses Trans Union of violating § 1681i[a] by failing to

respond to, or otherwise investigate, Petronykoriak’s claims regarding

disputed portions of his credit file.

      All of Petronykoriak’s FCRA claims fail because Petronykoriak has

offered no evidence that Trans Union maintained a credit file for him—

let alone falsely reported one. To the contrary, Trans Union has offered

the parties’ contract and an affidavit attesting that no such file exists.

Additionally, Petronykoriak’s admissions “conclusively establish” that

Petronykoriak has no evidence of misrepresentations made to him, or

harm caused to him, by Trans Union. Petronykoriak’s affidavit attesting


                                        9
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.795 Filed 08/13/21 Page 10 of 13




 to the contrary, submitted in response to the motion for summary

 judgment, cannot overcome his admissions. Fed. R. Civ. P. 36(b)

 (requiring the Court to take Petronykoriak’s admissions as “conclusively

 established” unless he moves to withdraw or amends them, which he has

 not done4); see also Goodson v. Brennan, 688 Fed. Appx. 372, 375-376 (6th

 Cir. 2017) (holding that a plaintiff could not introduce evidence to create

 a “genuine issue[] of material fact” after “admitt[ing], and therefore

 conclusively establish[ing], facts that preclude her success on [the]

 claim[s]”). All three FCRA provisions in this case—§ 1681(e)(b), § 1681s-




       4  In Petronykoriak’s untimely response, he argues that his admissions to Trans
 Union are not conclusively established because Trans Union also failed to answer his
 competing admission requests, which he served alongside his complaint “in the
 Wayne Circuit Court action.” (ECF No. 112, PageID.746, 752.) However, the “majority
 view in the federal courts [is that] discovery requests served in state court prior to
 removal become ‘null and void’ on removal.” Needler v. Coca-Cola Refreshments USA,
 Inc., No. 3:13-CV-781, 2014 WL 8275991, at *4 (W.D. Ky Nov. 19, 2014). The Court
 agrees with this view, particularly because Federal Rule of Civil Procedure 26(d)(1)
 prohibits, by its express terms, discovery requests prior to the Rule 26(f) conference.
 Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from any source before the
 parties have conferred as required by Rule 26(f), except in a proceeding exempted
 from initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by
 stipulation, or by court order.”)
        None of the Rule 26(a)(1)(B) exceptions apply in this case, and Petronykoriak
 failed to file any proof of service or otherwise demonstrate that he pursued discovery
 against Trans Union once his claims were removed to federal court. Accordingly,
 Trans Union has made no admissions as to Petronykoriak, and Petronykoriak’s
 admissions are “conclusively established” for the purpose of this motion.
                                           10
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.796 Filed 08/13/21 Page 11 of 13




 2(b), and § 1681i(a)—presume that there is a consumer credit file to

 regulate. With there being no material dispute that no such file exists,

 and taking all facts and inferences in the light most favorable to

 Petronykoriak, Petronykoriak cannot prevail on his FCRA claims. The

 FCRA claims accordingly fail as a matter of law and are DISMISSED.

            B. State Law Claims

       Petronykoriak lists Trans Union as a Defendant in his state law

 claims in counts 1 and 8 (both entitled “negligence”), 2 and 11 (both

 entitled “defamation”), and 7 and 10 (entitled “harassment/malicious use

 of telephone” and “harassment,” respectively). However, none of these

 counts set forth distinct allegations to support a cause of action. Instead,

 these counts all appear to be based on the same conduct as alleged under

 the FCRA claim. (See ECF No. 1-1, passim.)

       The Sixth Circuit has held that the FCRA “preempts all state law[]

 . . . causes of action concerning a furnisher’s reporting of consumer credit

 information to consumer reporting agencies.” Scott v. First Southern Nat.

 Bank, 936 F.3d 509, 521-22 (6th Cir. 2019) (dismissing the plaintiff’s

 state claims for breach of the duty of good faith and fair dealing and

 tortious     interference   with   contractual    relationships).   All   of


                                      11
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.797 Filed 08/13/21 Page 12 of 13




 Petronykoriak’s state-law claims concern Trans Union’s alleged

 reporting of his consumer credit information. (See ECF No. 1-1, passim.)

 Additionally, it is “conclusively established” in this case that 1) Trans

 Union did not maintain a credit file on Petronykoriak’s behalf; that 2)

 Petronykoriak is “not aware of and ha[s] no evidence that any Trans

 Union employee ever misrepresented anything to [him],” that 3) “[n]o

 creditor has told [Petronykoriak] that [he was] denied credit or had terms

 changed based on a consumer report from Trans Union”; and 4) that

 Petronykoriak has “not suffered any emotional distress, humiliation,

 embarrassment or mental anguish” or “any out-of-pocket loss” as a result

 of Trans Union’s conduct. (See ECF No. 110-5.)

       Between the FCRA’s preemption of related state tort theories and

 Petronykoriak’s failure to demonstrate the existence of a credit file, any

 misrepresentation on Trans Union’s part, or any harm to himself

 whatsoever, the Court need not analyze each tort theory—all of which

 require the demonstration of harm—in detail. Taking all facts and

 inferences in the light most favorable to Petronykoriak, Petronykoriak’s

 state tort law claims fail as a matter of law and are DISMISSED.

    III. Conclusion


                                      12
Case 5:19-cv-10784-JEL-DRG ECF No. 115, PageID.798 Filed 08/13/21 Page 13 of 13




       For the reasons set forth, Trans Union’s motion for summary

 judgment (ECF No. 110) is GRANTED. Counts 1, 2, 3, 4, 6, 7, 8, 10, and

 11 are DISMISSED as to Trans Union.

       Only Count 5, Petronykoriak’s claim under the Fair Credit Billing

 Act, remains in this case.

       IT IS SO ORDERED.

 Dated: August 13, 2021                    s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge


                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 13, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      13
